Title: Notes on Debates, 7 December 1782
From: Madison, James
To: 


Saturday Decr. 7.
No Congress
The Grand Committee met again on the business of the old paper emissions, and agreed to the plan reported by the subcommittee in pursuance of Mr. Fitzimmon’s motion, vz. that the outstanding bills should be taken up & certificates issued in place thereof at the rate of 1 real Dollar for  nominal ds. and that the surpluses redeemed by particular states shod. be credited to them at the same rate. Mr. Carroll alone dissented to the plan, alledging that a law of Maryland was adverse to it which he considered as equipollent to an instruction. For filling up the blank several rates were proposed 1st. 1 for 40 on which all the votes were no except Mr. Howell 2d. 1 for 75 no. Mr. White & Mr. Howel ay. 3d. 1 for 100. no[.] Mr. Hamilton & Mr. Fitzimmons ay. 4th. 1 for 150. no. Mr. Fitzs. & H. ay. The reasons urged in favor of 1 for 40. were first an adherence to public faith, secondly that the depreciation of the certificates would reduce the rate sufficiently low, they being now negociated at the rate of three or four for one. The reason for 1 for 75 was that the bills passed at that rate when they were called in, in the Eastern States: for 1 for 100, that as popular ideas were opposed to the stipulated rate, and as adopting the current rate might hurt the credit of other securities which derived their value from an opinion that they would be strictly redeemed, it was best to take an arbitrary rate, leaning to the side of liberality.—for 1 for 150 that this was the medium depreciation when the circulation ceased. The opposition to these several rates came from the Southern Delegates, in some of whose States none, in others but little, had been redeemed, & in all of which the depreciation had been much greater. On this side it was observed by Mr. Madison that the States which had redeemed a surplus, or even their quotas, had not done it within the period fixed by Congress but in the last stages of depreciation, & in a great degree, even after the money had ceased to circulate; that since the supposed Cessation the money had generally changed hands at a value far below any rate that had been named; and that the principle established by the plan of the 18th. of March 1780, with respect to the money in question was, that the Holder of it sd. receive the value at which it was current & at which it was presumed he had received it; that a different rule adopted with regard to the same money in different stages of its downfal wd. give general dissatisfaction. The Committee adjourned without coming to any decision
